             Case 7:10-cr-01236-KMK Document 38 Filed 12/07/20 Page 1 of 1




                                 Law Offices of MEMO                   ENDORSED
                               Daniel A. Hochheiser
                                    Attorney At Law
                               2 Overhill Road, Suite 400
                               Scarsdale, New York 10583
                                  dah@hochheiser.com
                                     (646) 863-4246
December 4, 2019

Via ECF and email
Hon. Kenneth M. Karas
United States District Judge
300 Quarropas Street
White Plains, NY 10601

Re: USA v. Terrell Johnson 10 CR 01236 KMK

Your Honor:

       Pursuant to the Criminal Justice Act, please endorse this letter appointing me nunc
pro tune to January 7, 2020 as assigned counsel to represent Terrell Johnson in
connection with the referenced Violation of Supervised Release matter, which included a
second petition, and an amended petition, which recently concluded with an admission
and sentence.


    Granted.

    So Ordered.
                                         Respectfully submitted,



   12/7/20
                                         Daniel A. Hochheiser
